DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not turbulence producing members” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, this limitation will be interpreted as requiring “an internal rib or spline formed on a generally vertical surface of a counterbore and a vane formed on a generally horizontal surface of the counterbore” (as disclosed within para. 43 of Applicant’s published specification), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “captured ball biased by a spring” valve features of dependent Claim 47 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the instant case, the Examiner respectfully recommends cancellation of Claim 47.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claims 50, 55, & 63-64 are objected to because of the following informalities:  
Claim 50, line 1 should read “The foam pump apparatus of claim 49”
Claim 55, line 1 should read “The foam pump apparatus of claim 54”
Claim 63, line 31 should read “d.	a liquid outlet valve member”
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 49 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,359,031 to Indruk. This is a statutory double patenting rejection.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32-46, 48, & 50-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,359,031 to Indruk. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the issued patent.  In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent.  Specifically, the patent and the instant application claim common subject matter as follows: a foam pump including a dual air/liquid cylinder, a dual air/liquid piston, a liquid inlet valve, a liquid outlet valve, a mixing chamber, a plurality of air passageways, a biasing member, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-36, 39-46, 48, & 51-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,082,586 to Banks in view of US 5,255,851 to Tobler.

    PNG
    media_image1.png
    647
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    688
    media_image2.png
    Greyscale

In regards to independent Claims 32, 63, & 65, and with particular reference to Figures 4-5 shown immediately above, Banks discloses:

(32)	A foam pump apparatus (Figs. 4-5; Abstract) comprising: a.    a dual air and liquid cylinder (40) including: i.    a base wall (42) having a central opening (44) therein defining a liquid inlet; ii.    an inner annular wall (48) extending from said base wall and surrounding the central opening and having an open end (i.e. bottom end) opposite the base wall; and iii.    an outer annular wall (OW) extending from said base wall and surrounding the inner annular wall and having an open end (i.e. bottom end) opposite the base wall; b.    a dual air and liquid piston assembly (66, 86-96) received in said dual air and liquid cylinder, said dual air and liquid piston assembly including: i.    an air piston member (86-96) including an air piston ring (94-95, 99) slidably engaging an inner surface of said outer annular wall (Figs. 4-5), the air piston member cooperating with the outer annular wall to define a collapsible air chamber (104) for receiving air (see airflow arrows); ii.    a liquid piston (66) including a liquid piston ring (74) supported on a liquid piston shaft (68), the liquid piston ring slidably engaging an inner surface of the inner 

(63)	A pump assembly (Figs. 1-5) for dispensing a foamable liquid (Abstract), comprising: a. a foam pump (Figs. 4-5), the foam pump comprising: a.    a dual air and liquid cylinder (40) including: (i)    a base wall (42) having a central opening (44) therein defining a liquid inlet; (ii)    an inner annular wall (48) extending from said base wall and surrounding the central opening and having an open end (i.e. bottom end) opposite the base wall; and (iii)    an outer annular wall (OW) extending from said base wall and surrounding the inner annular wall and having an open end (i.e. bottom end) opposite the base wall; b.    a dual air and liquid piston assembly (66, 86-96) received in said dual air and liquid cylinder, said dual air and liquid piston assembly including: (i) an air piston member (86-96) including an air piston ring (94-95, 99) slidably engaging an inner surface of said outer annular wall (Figs. 4-5), the air piston member cooperating with the outer annular wall to define a collapsible air chamber (104) for receiving air; (ii)    a liquid piston (36) including a liquid piston ring (74) supported on a liquid piston shaft (68), the liquid piston ring slidably engaging an inner surface of the inner annular wall (Figs. 4-5), the liquid piston cooperating with the inner annular wall to define a collapsible liquid chamber (at 50) for receiving a foamable liquid (from chamber 32), wherein the dual air and liquid piston assembly is movable relation to the dual air and liquid cylinder along a flow axis (apparent from Figs. 4-5); (iii)    the liquid piston shaft having a first end (i.e. upper end) axially adjacent the collapsible liquid chamber, a second end (i.e. lower end) defining a liquid outlet (adjacent outlet valve 71), and a central passageway (70) extending between the first end and the second end, the second end of the liquid piston shaft attached to the air piston member to move therewith (Figs. 4-5); c.    a liquid inlet valve member (52) received within the central opening for regulating flow through the liquid inlet; c.    a liquid outlet valve member (71) disposed at the second end of the liquid piston shaft for regulating flow through the liquid outlet; e.    the dual air and liquid piston assembly including a mixing chamber (77) 

(65)	An apparatus (10; Figs. 1-5) for dispensing a foamable liquid (Abstract), comprising: a housing (12, 14) defining a housing interior (Fig. 6); an actuator (18) movably mounted on said housing (Figs. 1 & 6); a foam pump (36) received within the housing interior (Figs. 4-6), the foam pump comprising: a. a dual air and liquid cylinder (40) including: (i)    a base wall (42) having a central opening (44) therein defining a liquid inlet; (ii)    an inner annular wall (48) extending from said base wall and surrounding the central opening and having an open end (i.e. bottom end) opposite the base wall; and (iii)    an outer annular wall (OW) extending from said base wall and surrounding the inner annular wall and having an open end (i.e. bottom end) opposite the base wall; b. a dual air and liquid piston assembly (66, 86-96) received in said dual air and liquid cylinder, said dual air and liquid piston assembly including: (i)    an air piston member (86-

Although Banks discloses the vast majority of Applicant’s claimed invention, he does not go on to disclose wherein each of the air passageways is configured to cause air entering the mixing chamber to rotate around the flow axis (Bank’s air passages cause air to flow parallel to or radially relative to the flow axis).
However, Tobler discloses another manually actuated foam pump assembly (Fig. 1) in which a liquid passage 34 and surrounding air passages 32 converge to provide foam (i.e. within mixing chamber arrangement 36), wherein the air passages 32 are configured to cause air entering the mixing chamber 38 to rotate around the flow axis (via angled vanes; col. 3, lines 22-32; col. 6, lines 25-30).  Tobler makes clear that such swirling of the air improves the foaming process so as to ensure reliable foam output.  Therefore, to one of ordinary skill desiring a foam pump that reliably produces a high degree of foam, it would have been obvious to utilize the techniques disclosed in Tobler in combination with those seen in Banks in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Banks’ air passageways 76 with the angled vanes taught in Tobler in order to obtain predictable results; those 

In regards to Claim 33, the air passageways (76, 104) extend between the air piston member (86-96) and the liquid piston shaft (68) (Fig. 5).
In regards to Claim 34, an external annular ridge (46) is formed on an outer surface of the outer annular wall (OW) (Fig. 4).
In regards to Claim 35, the inner annular wall (48) and the outer annular wall (OW) are concentric (Figs. 4-5).
In regards to Claim 36, the liquid chamber (chamber 50 between inlet valve 52 and top of liquid piston 66) has an axial extent which does not extend beyond an axial extent of the air chamber (clearly seen in Figs. 4-5).
In regards to Claim 39, the inlet valve 52 includes a plurality of valve retention arms (58; Fig. 2) extending into the central opening for securing the liquid inlet valve member within the central opening, the valve retention arms spaced apart to allow liquid to flow therebetween when the liquid inlet valve member is in an open position (Figs. 2 & 4-5).
In regards to Claim 40, the liquid inlet valve member includes a shaft portion (i.e. the joining region between arms 58; Fig. 4) retained between the valve retention arms and an enlarged diameter sealing portion (56) which is selectively moveable into and out of sealing engagement with the base wall (Figs. 4-5).
In regards to Claim 41, the liquid inlet valve member (52) is configured to close responsive to increased pressurization of the liquid chamber during a dispensing portion of a dispensing cycle and to open responsive to decreased pressurization of the liquid chamber during a fill portion of a dispensing cycle (col. 6, lines 10-27).
Claim 42, see Claims 63 & 65.
In regards to Claim 43, a protrusion (P) is disposed on an exterior surface (i.e. top surface) of base wall (42) (Fig. 4).
In regards to Claim 44, the liquid outlet valve member (71) is formed of a deformable material (“flexible rubber or plastic”) which is configured to move away from a complementary valve seat on the liquid piston and thereby open responsive to increased pressurization of the liquid chamber during a dispensing portion of a dispensing cycle (col. 4, lines 12-18).
In regards to Claim 45, the deformable material is sufficiently resilient to cause the liquid outlet valve member to be self-closing independently of whether the dual air and liquid piston assembly is returned completely to a nonactuated position following a dispensing operation (col. 4, lines 12-18; the resiliency of valve 71 is affected by fluid pressure, not piston position).
In regards to Claim 46, the liquid outlet valve member (71) has a predetermined cracking pressure below which the liquid outlet valve member will return a sealing engagement with the complementary valve seat (implicit; col. 4, lines 12-18; the valve 71 will resiliently close when fluid pressure drops).
In regards to Claim 48, Banks as modified by Tobler results in a plurality of vanes (from Tobler) being disposed between the plurality of air passageways (76) and the mixing chamber (77), the plurality of vanes configured to impart rotational flow to air entering the mixing chamber (col. 3, lines 22-32; col. 6, lines 25-30 of Tobler).
In regards to Claim 51, a foam outlet passageway (101) is disposed axially adjacent the mixing chamber (77), a constriction (pores within material 84) in the base of the mixing chamber defining an inlet to the foam outlet passageway (Fig. 5).
In regards to Claim 52, comprising one or more screens (web/slots 107) disposed in the foam outlet passageway (101) for creating a generally uniform air bubble size in foam exiting the foam outlet 
In regards to Claim 53, the air passageways (104, 76) are configured to operate as an air inlet for introducing ambient air into the air chamber during a fill portion of a dispensing cycle (when the pump is returned to the Fig. 4 position, while the majority of ambient air is drawn past flap 94, a portion of the ambient air would be drawn into the air chamber 104 through nozzle passage 101, mesh 84, mixing chamber 77, and passageways 76, 104; see Figs. 4-5).
In regards to Claims 54-55, a one way return air valve (resilient flap valve 94 on the air piston) selectively opens to allow ambient air to enter the air chamber during a fill portion of a dispensing cycle and closes during a dispensing portion of a dispensing cycle to prevent air within the air chamber from passing therethrough (Figs. 4-5).
In regards to Claim 56, an adapter sleeve (34; Fig. 4) defines a central opening and coaxially receives the dual air and liquid cylinder assembly (Fig. 4), the adapter sleeve including an upper end (seen in Fig. 4) configured to be received within a fitment of a container (30) for the foamable liquid (seen in Fig. 2).
In regards to Claim 57, the adapter sleeve (34) further comprises an intermediate portion (at lead line 34; Fig. 4) adjacent the upper end, the intermediate portion configured to engage (fluidly) a complementary receptacle (16) within a dispenser housing (12) (Figs. 1 & 6).
In regards to Claim 58, the adapter sleeve (34) further comprises a lower end opposite the upper end (adjacent flange 46), the foam dispensing container (12) further comprising an annular sealing member (i.e. the inner surface of throat 34) disposed between an external flange (46) on the dual air and liquid cylinder (40) and the lower end.
In regards to Claim 60, a nozzle (98, 101) is attached to the foam passageway.
Claim 61, a nozzle flange (148) on the nozzle extends radially outwardly (Fig. 4).  The Examiner notes that the final “optionally” clause of Claim 28 has been interpreted as absent.
In regards to Claim 62, the foamable liquid is a soap (col. 1, line 11).

Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks-Tobler (applied above)  in view of US 7,850,049 to Ciavarella et al.
In regards to Claim 37, the biasing member 150 of Banks is a coil spring.  However, his coil spring 150 is not disposed as surrounding the inner annular wall with a first end engaging the base wall and a second opposite end engaging the piston assembly.
However, Ciavarella et al. (Ciavarella) discloses another foam dispenser pump having a dual air/liquid piston assembly reciprocated within a liquid/air cylinder very similar to that of Banks, and teaches the use of a coil spring (38) surrounding the inner annular wall (22) with a first end (i.e. top end) engaging the base wall (16) and a second opposite end (i.e. bottom end) engaging the piston assembly (at 34).  Ciavarella specifically teaches that the spring 38 biases the piston assembly to a non-actuated state (as claimed), but could be positioned elsewhere, and need not take the form of a spring positioned in the collapsible air chamber 36 (col. 2, lines 39-43).  As such, Ciaverella makes clear that the placement of the coil spring is dependent upon a given pump design preference and is not critical to proper actuation of the pump.  Placing the spring inside the air chamber (as in Ciaverella) provides the benefit of improved aesthetics and a reduced size for the pump actuator assembly.  Therefore, to one of ordinary skill desiring a foam pump having an actuator with improved aesthetics and reduced size, it would have been obvious to utilize the techniques disclosed in Ciaverella in combination with those seen in Banks in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the exterior spring 150 of Banks with the interior spring placement taught in Ciaverella in order 
In regards to Claim 38, the base wall 42 of Banks includes an intermediate annular wall (at lead line 42) surrounding the inner annular wall (48) and cooperating with the inner annular wall and the base wall to define a spring seat receiving the receiving the first end of the coil spring (this would result from the combination with Ciaverella).

Claims 47 & 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks-Tobler (applied above) in view of US 8,499,981 to Quinlan et al.
In regards to Claim 47, the liquid outlet valve member 71 of Banks is not a ball valve, and as such, does not include a captured ball biased by a spring to close the liquid outlet, the ball configured to move away from the liquid outlet and thereby open responsive to increased pressurization of the liquid chamber during a dispensing portion of a dispensing cycle.
However, Quinlan et al. (Quinlan) discloses yet another foam pump assembly (Figs. 1-2) very similar to that of Banks, and which specifically teaches the use of a ball-type outlet valve 56 that includes a captured ball (56) biased by a spring (mesh 58) to close the liquid outlet, the ball configured to move away from the liquid outlet and thereby open responsive to increased pressurization of the liquid chamber during a dispensing portion of a dispensing cycle (col. 4, lines 39-46).  Quinlan’s use of mesh 58 as both a spring and a foaming unit reduces the number of components within the foam pump, thereby simplifying the overall assembly.  Therefore, to one of ordinary skill desiring a foam pump with a ball-type outlet valve of simplistic arrangement, it would have been obvious to utilize the techniques disclosed in Quinlan in combination with those seen in Banks in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Banks to utilize the ball-type outlet valve 
In regards to Claim 59, Banks discloses an adapter ring assembly (bracket assembly 140; Figs. 4-8) encircling the lower end of the adapter sleeve and the external flange of the dual air and liquid cylinder (Figs. 4-8), the adapter ring including an upper ring (UR; Fig. 4) engaging the lower end and a lower ring (LR; Fig. 4) engaging the external flange, wherein a plurality of connecting arm regions (CA) on the upper ring attach the upper ring to the lower ring (Fig. 4).  However, Banks does not further disclose the use of an annular stop extending radially and axially inward of the open end of the dual air and liquid cylinder for limiting the extent of axial movement of the dual air and liquid piston assembly to prevent the dual air and liquid piston assembly from disengaging from the dual air and liquid cylinder.
However, Quinlan discloses (within Fig. 2) an annular stop (i.e. the inner portion of mounting ring 44) that extends radially and axially inward of the open end of the dual air and liquid cylinder (24) for limiting the extent of axial movement of the dual air and liquid piston assembly to prevent the dual air and liquid piston assembly from disengaging from the dual air and liquid cylinder (seen clearly in Fig. 2; the annular stop would prevent the piston assembly from falling out/downward from the cylinder 24).  Such an annular stop improves the reliability and accuracy of the pump by ensuring the piston movement is precisely limited to desired extents, thereby producing exact quantities of foam per piston stroke.  Therefore, to one of ordinary skill desiring a reliable foam pump with precise reciprocation limits, it would have been obvious to utilize the techniques disclosed in Quinlan in combination with those seen in Banks in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Banks to utilize an annular stop (i.e. extending radially inward and axially upward from lower ring LR, as taught in Quinlan) in order to obtain predictable results; those results being a more reliable and precise foam pump that produces an exact quantity of foam per piston stroke.
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






ABC